Citation Nr: 0502008	
Decision Date: 01/27/05    Archive Date: 02/07/05

DOCKET NO.  01-09 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESSES AT HEARINGS ON APPEAL

Appellant, Appellant's Mother, Appellant's Sister and 
Appellant's Husband


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The appellant served from April 26, 1994 through May 17, 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 decision by the 
Department of Veterans Affairs (VA) Portland, Oregon, 
Regional Office (RO).  That decision denied service 
connection for a psychiatric disorder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. June 24, 
2004) (Pelegrini II, which replaced the opinion in Pelegrini 
v. Principi, 17 Vet. App. 412 (2004) (Pelegrini I)), the 
Court of Appeals for Veterans' Claims (Court) held, in part, 
that a Veterans Claims Assistance Act (VCAA) notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got pertaining 
to your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).

An October 2003 letter from the RO provided the appellant 
with notice as to the first three elements set forth in 
Pelegrini.  However, none of the language in that letter may 
be construed as having afforded the appellant appropriate 
notice with regard to the "fourth element."  Accordingly, 
the appellant should be provided with a letter complying with 
all the VCAA notice requirements.

In addition, after reviewing the record, the Board notes that 
the appellant is currently in receipt of Social Security 
benefits.  At her August 2003 hearing, which was held before 
a hearing officer at the RO, the appellant testified that she 
was awarded such benefits based on her psychiatric disorder.  
Records regarding the award of these benefits have not been 
associated with the claims folder.

Accordingly, the claim is REMANDED for the following:

1.  The RO should review the record and take 
any necessary action to ensure compliance 
with all VCAA notice and assistance 
requirements with regard to the claims.  The 
RO should ensure that the appellant is 
furnished proper notice in compliance with 38 
C.F.R. § 3.159(b)(1), including notice to the 
claimant to provide any evidence in her 
possession that pertains to the claim, or 
otherwise to the effect that she should 
submit everthing she has pertaining to the 
claim.

2.  The RO should obtain from the Social 
Security Administration the records pertinent 
to the appellant's claim for Social Security 
disability benefits as well as the medical 
records relied upon concerning that claim.

3.  After the development requested above has 
been completed to the extent possible, the RO 
should again review the record.  If any 
benefit sought on appeal, for which a notice 
of disagreement has been filed, remains 
denied, the appellant and her representative 
should be furnished a supplemental statement 
of the case and given the opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



